DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 125.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
Claim 17, Line 10, the term “the back plate” should read --a back plate--
Claim 19, should read --The method of Claim 17, further comprising coupling at least one bearing assembly to the shaft, wherein the fluid within the first fluid cavity facilitates cooling the at least one bearing assembly.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the limitation “said cover plate is removable to provide access to said seal assembly without removing said motor assembly from said pump housing” is indefinite.  Instant application specification Paragraph 0015 defines the seal assembly as Element 158 and stated the bearing assemblies 154/156 are part of the motor assembly.  Instant application specification Paragraph 0016 defines an axial gap 160 between stator 133 and rotor 140.  Instant application specification Paragraph 0013 states a controller is not shown.  Instant application Figure 2 shows Element 158 placed between the rotor 123, the back plate 132, and bearing assembly 156.  When referencing instant application Figure 2, it is not clear if the thin structure immediately above axial gap 160 is part of the stator 133.  One of ordinary skill in the art may assume it is a controller or circuit board.  However, instant application specification Paragraph 0013 states a controller is not shown.  As such, one of ordinary skill in the art must conclude the structure is part of the stator 133.  Therefore, in order to access the seal assembly, the cover plate 130, bearing assemblies 154/156, unidentified intervening structure between the bearing assembly 154 and the axial gap 160, and the stator assembly 133 must ALL be removed to access the seal assembly.  Since both the stator assembly and bearing assemblies are defined by the specification as being part of the motor assembly, it is not clear how the seal all of said motor assembly from said pump housing.  This interpretation appears to be in line with instant application Paragraph 0021.
As to Claim 9, the preamble, “a motor assembly” and the use of the term “a second fluid cavity”, is indefinite.  The instant application specification Paragraph 0004 defines the second fluid cavity as being located between the back plate and the impeller rear plate.  Since the second fluid cavity is defined by the impeller rear plate, the second fluid cavity is inherently part of a pump assembly.  Since only the motor assembly is being claimed in the preamble, which does not include an impeller, the scope of the claim is not clear, and it is not clear what constitutes the second fluid cavity.  For the purpose of examination, the scope of Claim 9, and all dependent claims, will be considered to be a pump assembly.
As to Claim 11, the term, “the at least one aperture”, lacks antecedent basis.  Additionally, since the term is written in a manner which is commonly used to indicate the term has been previously defined or claimed, it is not clear if Applicant intended for Claim 11 to be dependent on Claim 9, as written, or on Claim 10, which positively claims at least one aperture.  For the purpose of examination, the limitation will be interpreted as the pump assembly of Claim 9, wherein at least one aperture is positioned proximate an inlet to the first fluid cavity.
As to Claim 12, the term, “the at least one aperture”, lacks antecedent basis.  Additionally, since the term is written in a manner which is commonly used to indicate the term has been previously defined or claimed, it is not clear if Applicant intended for Claim 12 to be dependent on Claim 9, as written, or on Claim 10, which positively claims at least one aperture.  For the purpose of examination, the limitation will be interpreted as the pump assembly of Claim 9, wherein at least one aperture facilitates circulation of the fluid through the first fluid cavity.

As to Claim 14, the limitation, “a cover plate coupled to said back plate opposite the first fluid cavity”, is indefinite.  It is not clear how the cover plate can be coupled to the back plate in a manner which one of ordinary skill in the art would consider to be "opposite the first fluid cavity", since the first fluid cavity and the cover plate are shown on the same side of the back plate in instant application Figure 2.  For the purpose of examination, the limitation will be interpreted as a cover plate coupled to a side of said back plate opposite the second fluid cavity.  The second fluid cavity is being referenced in the interpreted limitation since the first fluid cavity is shown on the same side of the back plate, and the second fluid is shown on the opposite side of the back plate, in instant application Figure 2.
As to Claim 15, the limitation, “a cover plate coupled to said back plate opposite the first fluid cavity”, is indefinite.  It is not clear how the cover plate can be coupled to the back plate in a manner which one of ordinary skill in the art would consider to be "opposite the first fluid cavity".  The limitation requires a point or plane of reference, which is not provided.  For the purpose of examination, the limitation will be interpreted as a cover plate coupled to a side of said back plate opposite the second fluid cavity.  The second fluid cavity is being referenced in the interpreted limitation since the first fluid cavity is also shown on the same side of the back plate in instant application Figure 2.
As to Claim 20, the limitation “the cover plate is removable to provide access to the at least one bearing assembly and the seal assembly without removing the motor assembly from the pump housing” is indefinite.  Instant application specification Paragraph 0015 defines the seal assembly as Element 158 and stated the bearing assemblies 154/156 are part of the motor assembly.  Instant application specification Paragraph 0016 defines an axial gap 160 between stator 133 and rotor 140.  Instant application specification Paragraph 0013 states a controller is not shown.  Instant application Figure 2 shows Element 158 placed between the rotor 123, the back plate 132, and bearing assembly 156.  When referencing instant application Figure 2, it is not clear if the thin structure immediately above axial gap 160 is part of the stator 133.  One of bearing assemblies 154/156, unidentified intervening structure between the bearing assembly 154 and the axial gap 160, and the stator assembly 133 must ALL be removed to access the seal assembly.  Since both the stator assembly and bearing assemblies are defined by the specification as being part of the motor assembly, it is not clear how the seal assembly is accessed, once the cover plate is removed, without removing the motor assembly from the pump housing.  For the purpose of examination, the limitation will be interpreted as the cover plate is removable to provide access to the at least one bearing assembly and the seal assembly without removing all of the motor assembly from the pump housing.  This interpretation appears to be in line with instant application Paragraph 0021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being unpatentable over Tajima (U.S. PGPub 2008/0019850).
As to Claim 1, Tajima teaches a pump assembly (1) comprising: a pump housing (3/3a) comprising a fluid inlet (through 7, as shown in Figure 1), a fluid outlet (9), and a fluid channel (2) defined therebetween; an impeller (4) positioned within (as shown in Figure 1) said fluid 

    PNG
    media_image1.png
    729
    694
    media_image1.png
    Greyscale

Tajima Figure 1, Modified by Examiner

As to Claim 2, Tajima teaches all the limitations of Claim 1, and continues to teach said shaft (5) comprises at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) defined therethrough, said at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) configured to channel the fluid from said first fluid cavity (as shown in Figure 1 in the 
As to Claim 3, Tajima teaches all the limitations of Claims 1 & 2, and continues to teach said at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) is defined through said shaft (5) proximate (as shown in Figure 1) said rear plate (as shown in Figure 1 in the Claim 1 rejection above).  Since the identified rear plate and the identified aperture, as shown in Figure 1 in the Claim 1 rejection above, are both part of the shaft, one of ordinary skill in the art would conclude they are broadly proximate to each other, especially when considered with respect to other structure in the pump assembly, such as bolts 6/15.
As to Claim 4, Tajima teaches all the limitations of Claims 1 & 2, and continues to teach said at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) facilitates circulation (see end of paragraph for clarification) of the fluid through the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the aperture, as shown in Figure 1 in the Claim 1 rejection above, provides an opening to allow fluid out of the first fluid cavity, the aperture facilitates circulation of the fluid through the first fluid cavity.
As to Claim 5, Tajima teaches all the limitations of Claim 1, and continues to teach said motor assembly (11) further comprises at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling said at least one bearing assembly (18).  The heat produced by bearing 18, when in used, will conduct through shaft 5, 
As to Claim 6, Tajima teaches all the limitations of Claims 1 & 5, and continues to teach said motor assembly (11) further comprises a cover plate (12b) coupled to (via 12a) said back plate (3b) opposite (as shown in Figure 1) said impeller (4), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said at least one bearing assembly (18) without removing said motor assembly (11) from said pump housing (3/3a).  Once the bolts 15 are removed allowing cover plate 12b to be removed, housing 12a is still attached to pump housing 3/3a.  This allows motor assembly 11 to remain in place with respect to pump housing 3/3a, while bearing assembly 18 is accessible.
As to Claim 7, Tajima teaches all the limitations of Claim 1, and continues to teach 
the motor assembly (11) further comprises: a cover plate (12b) coupled to (via 12a) said back plate (3b) opposite (as shown in Figure 1) said impeller (4); and a seal assembly (8; Paragraph 0033) coupled between (as shown in Figure 1) said shaft (5) and said back plate (3b), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said seal assembly (8) without removing all of (see 112(b) rejection above for interpretation clarification) said motor assembly (11) from said pump housing (3/3a).  Even though Element 8 is described as a bearing support portion, Paragraph 0033 describes bearing assembly 18 as being press fit into Element 8.  Therefore, Element 8 acts as a seal and can be considered a seal assembly.  Once cover plate 12b is removed, only the rotor 16/20 and bearings 18 must be removed to have access to the seal assembly.  Therefore access is provided without removing all of the motor assembly, which includes stator 13/14.
As to Claim 8, Tajima teaches all the limitations of Claims 1 & 7, and continues to teach 
the motor assembly (11) further comprises at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said at least one 

As to Claim 9, Tajima teaches a motor assembly (Paragraph 0008; 11) comprising: a hollow (Paragraph 0028) shaft (5) defining a first fluid cavity (see Figure 1 in the Claim 1 rejection above) configured to receive a fluid therein (as shown in Figure 1); a motor housing (12/12a/12b/3b) comprising a back plate (3b) that at least partially defines (as shown in Figure 1) a second fluid cavity (see Figure 1 in the Claim 1 rejection above) configured; and a stator assembly (13/14) coupled to (via 12a) said back plate (3b) and positioned opposite (as shown in Figure 1) the second fluid cavity (see Figure 1 in the Claim 1 rejection above) such that the fluid flow along (see end of paragraph for clarification) said back plate (3b) facilitates cooling said stator assembly (113/14).  The stator 13/14 will dissipate heat to the back plate 3b.  This heat will conduct through the back plate 3b until it reaches the second fluid cavity side.  As impeller 4 rotates, the second fluid cavity will be filled and cooling fluid will move along the back plate 3b.  This fluid movement will create both a heat convection and conduction effect, where the heat which is dissipated to the back plate 3b by the stator 13/14 will be removed at a faster rate than without the moving cooling fluid.  This will create a cooling effect for the stator.
As to Claim 10, Tajima teaches all the limitations of Claim 9, and continues to teach 
said shaft (5) comprises at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) defined therethrough, the at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) configured to channel the fluid from the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) to the second fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  As discussed in Paragraph 0044, the fluid --cooling water-- is distributed through the hollow shaft, between the bearings/shaft, around the stator and through the gap 
As to Claim 11, Tajima teaches all the limitations of Claim 9, and continues to teach 
the at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) positioned proximate an inlet (as shown in Figure 1 in the Claim 1 rejection above) to the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the identified inlet and the identified aperture, as shown in Figure 1 in the Claim 1 rejection above, are both part of the shaft, one of ordinary skill in the art would conclude they are broadly proximate to each other, especially when considered with respect to other structure in the pump assembly, such as bolts 6/15.
As to Claim 12, Tajima teaches all the limitations of Claim 9, and continues to teach 
the at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) facilitates circulation (see end of paragraph for clarification) of the fluid through the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the aperture, as shown in Figure 1 in the Claim 1 rejection above, provides an opening to allow fluid out of the first fluid cavity, the aperture facilitates circulation of the fluid through the first fluid cavity.
As to Claim 13, Tajima teaches all the limitations of Claim 9, and continues to teach at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling said at least one bearing assembly (18).  The heat produced by bearing 18, when in used, will conduct through shaft 5, and the fluid moving within the first fluid cavity will remove the conducted heat via a combination of conduction and convection.
As to Claim 14, Tajima teaches all the limitations of Claims 9 & 13, and continues to teach a cover plate (12b) coupled to (via 12a) a side of said back plate (3b) opposite (as shown in Figure 1) the second fluid cavity (see Figure 1 in the Claim 1 rejection above; see 112(b) rejection above for interpretation); wherein said cover plate (12b) is removable (via bolts 15) to provide access to (removing cover plate 12b will provide access to the bearing 18 on the right of Figure 1, immediately adjacent to the cover plate 12b) to said at least one bearing assembly (18).
As to Claim 15, Tajima teaches all the limitations of Claim 9, and continues to teach a cover plate (12b) coupled to (via 12a) a side of said back plate (3b) opposite (as shown in Figure 1) the second fluid cavity (see Figure 1 in the Claim 1 rejection above; see 112(b) rejection above for interpretation); and a seal assembly (8; Paragraph 0033) coupled between (as shown in Figure 1) said shaft (5) and said back plate (3b), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said seal assembly (8).  Even though Element 8 is described as a bearing support portion, Paragraph 0033 describes bearing assembly 18 as being press fit into Element 8.  Therefore, Element 8 acts as a seal and can be considered a seal assembly.  Once cover plate 12b is removed, only the rotor 16/20 and bearings 18 must be removed to have access to the seal assembly.  
As to Claim 16, Tajima teaches all the limitations of Claims 9 & 15, and continues to teach at least one bearing assembly (18) coupled to (as shown in Figure 1) said shaft (5), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (removing cover plate 12b will provide access to the bearing 18 on the right of Figure 1, immediately adjacent to the cover plate 12b) said at least one bearing assembly (18).

As to Claim 17, Tajima teaches a method of assembling a pump assembly (1), said method comprising: positioning (as shown in Figure 1) an impeller (4) within a fluid channel (2) defined by a pump housing (3/3a), the impeller (4) configured to channel a fluid (Paragraph 
As to Claim 18, Tajima teaches all the limitations of Claim 17, and continues to teach coupling the shaft (5) comprises coupling the shaft (5) such that the fluid flows from the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) to the second cavity (as shown in Figure 1 in the Claim 1 rejection above) through at least one aperture (as shown in Figure 1 in 
As to Claim 19, Tajima teaches all the limitations of Claim 17, and continues to teach coupling (as shown in Figure 1) at least one bearing assembly (18) to the shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling the at least one bearing assembly (18).  The heat produced by bearing 18, when in used, will conduct through shaft 5, and the fluid moving within the first fluid cavity will remove the conducted heat via a combination of conduction and convection.
As to Claim 20, Tajima teaches all the limitations of Claims 17 & 19, and continues to teach coupling (as shown in Figure 1) a seal assembly (8; Paragraph 0033) between (as shown in Figure 1) the shaft (5) and the back plate (3b); and removably (via bolts 15) coupling (via 12a) a cover plate (12b) to the back plate (3b) opposite (as shown in Figure 1) the impeller (4), wherein the cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) the at least one bearing assembly (18) and the seal assembly (8) without removing all of the motor assembly (11) from the pump housing (3/3a).  Even though Element 8 is described as a bearing support portion, Paragraph 0033 describes bearing 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strelow (DE102011119625 - see attached translation) teaches radial through holes in the shaft to promote fluid communication between two cavities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746